United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, CENTRAL MAIL
FACILITY, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1106
Issued: September 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed an appeal of November 3 and December 29, 2006
decisions of the Office of Workers’ Compensation Programs denying his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant established that he sustained a back condition in the
performance of duty.
FACTUAL HISTORY
On August 30, 2006 appellant, then a 51-year-old tractor trailer operator, filed an
occupational disease (Form CA-2) claim that he sustained a back injury in the performance of
duty on or before July 17, 2006 while driving a new Mack tractor trailer. He stopped work on
approximately August 3, 2006.

In a September 27, 2006 letter, the Office advised appellant of the evidence needed to
establish his claim, including a detailed description of the work factors alleged to have caused
the claimed condition and a statement from his attending physician explaining the causal
relationship asserted.
By decision dated November 3, 2006, the Office denied appellant’s claim on the grounds
that fact of injury was not established. The Office found that he did not provide sufficient
evidence to establish any work factors as factual. The Office also noted that appellant did not
submit medical evidence.
In a December 10, 2006 letter, appellant requested reconsideration. He explained that he
experienced back and right arm pain when driving the “brand new trucks.” The right arm pain
due to driving the truck caused appellant difficulty with putting on his shoes and socks. He
noticed that when he drove the new trucks, the air conditioner caused his back to ache.
Appellant then notified his supervisor that he could not drive the new trucks. He submitted
additional evidence.
In an October 27, 2006 letter, Dr. Dalmacio B. Cusi, an attending general practitioner,
noted appellant’s symptoms of right shoulder and low back pain. He related appellant’s account
of straining his right shoulder and lumbar spine after overwork and heavy lifting at work on
July 17, 2006. On examination, Dr. Cusi noted restricted right shoulder and lumbar motion with
lumbar paraspinal spasm. He stated that a right shoulder magnetic resonance imaging (MRI)
scan showed supraspinatus tendinoses with a partial tendon tear and osteoarthritis of the
acromioclavicular joint. A lumbar MRI scan showed mild diffuse osteoarthritic changes from
L4 to S1. Dr. Cusi noted that appellant’s condition was improving with treatment.
In a November 1, 2006 letter, Dr. Ronald L. Silver, an attending Board-certified
orthopedic surgeon, noted appellant’s employment as a tractor trailer driver for the employing
establishment. He related appellant’s account of right shoulder pain while repeatedly turning the
truck steering wheel and unloading and loading mail. Dr. Silver also noted that appellant’s belief
that “the air conditioning in the truck also made the pain worse.” On examination, he observed
limited range of right shoulder motion and positive Hawkins, impingement and drop arm tests.
Dr. Silver noted that an MRI scan was consistent with a possible partial rotator cuff tear. He
diagnosed a “partial thickness rotator cuff tear due to his work injury while lifting and driving
the truck.” Dr. Silver recommended a subacromial decompression and held appellant off work
pending surgery.
By decision dated December 29, 2006, the Office denied modification of the
November 3, 2006 decision. The Office found that appellant had not established fact of injury
due to inconsistent accounts of how he was injured. The Office found that, while Dr. Silver and
Dr. Cusi diagnosed a right shoulder condition due to a lifting injury, appellant claimed a back
injury from driving a truck with air conditioning.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
Appellant asserted that he sustained back and right arm pain due to driving new Mack
trucks on or before July 17, 2006. He initially claimed only a back condition. The Office denied
this aspect of the claim in its November 3, 2006 decision. On reconsideration, appellant also
alleged a right arm condition attributable to driving new trucks. But in its December 29, 2006
decision, the Office adjudicated only the claimed back condition.
In support of his claim for back and right arm conditions, appellant submitted reports
from Dr. Cusi, an attending general practitioner, and Dr. Silver, an attending Board-certified
orthopedic surgeon. In an October 27, 2006 letter, Dr. Cusi diagnosed osteoarthritis from L4-S1,
osteoarthritis of the right acromioclavicular joint and a partial thickness tear of the right rotator
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Solomon Polen, 51 ECAB 341 (2000).

3

cuff. He noted appellant’s account of straining his low back and right shoulder on July 17, 2006
while performing heavy lifting at work. However, Dr. Cusi did not provide medical rationale
explaining how and why the identified work factor of driving a truck would cause the diagnosed
condition. In the absence of such rationale, his report is insufficient to establish causal
relationship in this case.5
In a November 1, 2006 letter, Dr. Silver noted that appellant experienced right shoulder
pain while turning the steering wheel of his truck and loading mail at work. He diagnosed a
“partial thickness rotator cuff tear due to his work injury while lifting and driving the truck.”
This is in comport with appellant’s assertion that he experienced right arm pain due to driving a
truck at work. In its December 29, 2006 decision, the Office found that appellant claimed only a
back condition while Dr. Silver and Dr. Cusi diagnosed a right shoulder condition due to a lifting
injury. The Board finds that this was in error. Appellant clearly claimed a right arm condition.
Dr. Silver diagnosed a right rotator cuff tear attributable, in part, to driving a truck at work.
Although he also mentioned heavy lifting, he identified driving trucks as a cause of the rotator
cuff tear. Although Dr. Silver’s opinion is insufficiently rationalized6 to meet appellant’s burden
of proof in establishing his claim, it stands uncontroverted in the record and is, therefore,
sufficient to require further development of the case by the Office.7 Proceedings under the Act
are not adversarial in nature and the Office is not a disinterested arbiter. While the claimant has
the burden to establish entitlement to compensation, the Office shares responsibility to see that
justice is done.8 The Office has the responsibility to develop the medical evidence in a proper
manner. The Board will remand the case to the Office for further development regarding
Dr. Silver’s opinion that driving a truck at work caused a right rotator cuff tear. Following this
and any other development deemed necessary, the Office shall issue an appropriate decision in
the case.
CONCLUSION
The Board finds that the case is not in posture for a decision as the case must be
remanded to the Office for further development regarding any causal relationship between
appellant’s duties as a tractor trailer driver and the claimed lumbar and right shoulder conditions.

5

Steven S. Saleh, 55 ECAB 169 (2003).

6

See Jimmie H. Duckett, 52 ECAB 332 (2001); Frank D. Haislah, 52 ECAB 457 (2001) (medical reports lacking
rationale on causal relationship are entitled to little probative value).
7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

8

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 29 and November 3, 2006 are set aside and the case
remanded for further development consistent with this decision.
Issued: September 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

